SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

524
CA 13-01972
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


JAMES M. HELD, ET AL., PLAINTIFFS,

                     V                                              ORDER

THE PIKE COMPANY, ET AL., DEFENDANTS.
-----------------------------------------
THE PIKE COMPANY, AMTHOR STEEL, INC. AND
CATHOLIC HEALTH SYSTEM, INC., THIRD-PARTY
PLAINTIFFS-RESPONDENTS,

                     V

CME ASSOCIATES, INC., THIRD-PARTY
DEFENDANT-APPELLANT.


GOERGEN, MANSON & MCCARTHY, BUFFALO (JOSEPH G. GOERGEN, II, OF
COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.

PILLINGER MILLER TARALLO, LLP, ELMSFORD (JEFFREY D. SCHULMAN OF
COUNSEL), FOR THIRD-PARTY PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered January 14, 2013. The order, among other
things, denied the motion of third-party defendant for summary
judgment dismissing the amended third-party complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court